Citation Nr: 1734549	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-16 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to increases in the staged (10 percent prior to January 13, 2009, 30 percent from January 13, 2009 to July 25, 2011, and 60 percent from July 25, 2011) ratings for asthma and chronic obstructive pulmonary disease (COPD) with history of pneumonia and bronchitis (a pulmonary disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February to November 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for asthma and COPD with history of pneumonia and bronchitis, rated 10 percent, effective February 13, 2001; interim (April 2011 and September 2012) rating decisions assigned staged increases in the rating.  The matter was twice previously remanded, in June 2014 for additional development and in December 2015 for a Travel Board hearing.  In August 2016, a Travel Board hearing was held before the undersigned in Chicago; a transcript is in the Veteran's record.  During the hearing the Veteran was granted a 30-day abeyance period for the submission of additional evidence.  Additional evidence was received, with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.

The issue of entitlement to a TDIU rating is being REMANDED to the AOJ.  VA will notify the appellant if action on his part is required.


FINDING OF FACT

In written correspondence received by VA in August 2016, prior to the promulgation of a Board decision in this matter, the Veteran expressed his intent to withdraw his appeal seeking increases in the ratings for his pulmonary disability; there is no question of fact or law in this matter remaining for the Board to consider.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim seeking increases in the staged ratings for a pulmonary disability; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal in this matter, further discussion of the impact of the VCAA on this issue is not necessary. 

Legal Criteria, Factual Background and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

Following the August 2016 Travel Board hearing, VA received a statement from the Veteran's representative expressing the Veteran's intent to withdraw his appeal seeking increases in the ratings for his pulmonary disability (and to continue an appeal only regarding the claim for a TDIU rating).  There are no allegations of error of fact or law remaining for appellate consideration regarding the rating for pulmonary disability.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.

ORDER

The appeal seeking increases in the staged ratings for a pulmonary disability is dismissed.


REMAND

In light of medical evidence newly associated with the record, the Board finds further development is necessary to properly adjudicate the claim for TDIU.  Following the August 2016 Board hearing VA received a medical opinion from the Veteran's private treating physician, Dr. E.O.P., who opined that the Veteran's pulmonary disability prevents him from performing substantially gainful employment, including even sedentary work.  Dr. E.O.P. explained that the Veteran has reported difficulty sleeping due to his pulmonary impairment and indicated "I feel this factor would also impact his ability to work on a sustained basis as he often requires naps during daytime hours to compensate for missed sleep at night."  

This opinion is conclusory as it is unaccompanied by citation to clinical data or medical literature in support of the stated conclusion.  [Dr. E.O.P. included a medical article regarding the impact of COPD on work loss in the United States workforce, but not regarding a nexus between COPD and disturbed sleep, or indicating that as a consequence of COPD and associated sleep impairment employment would be precluded.]

The record also contains a March 2015 VA examiner's opinion that the Veteran's pulmonary disability (his only service-connected disability) does not preclude him from obtaining and maintaining substantially gainful employment.  While the opinion is thorough and reflects a detailed review of the Veteran's treatment records, it does not address the reasoning provided in the August 2016 statement by Dr. E.O.P. (that the Veteran's pulmonary disability causes sleep disturbances which render him unable to stay awake during working hours, and preclude him from maintaining gainful employment.  Notably, on March 2015 VA respiratory examination, the Veteran did not report sleep difficulties.  Significantly, the Veteran has not established service connection for a sleep disorder, to include as secondary to his service connected respiratory disability (or that disturbed sleep is a manifestation of his service connected respiratory disability for consideration in rating that disability).  This matter presents medical questions that are not resolved by the evidence in the record; accordingly, development for a medical advisory opinion is necessary.

The record shows that the Veteran receives periodic VA pulmonary treatment.  The most recent records of VA treatment/examination in the record are from March 2015.  Records of any VA evaluations or treatment the Veteran has received for his pulmonary disability since then are pertinent evidence in the matter at hand (as symptoms and impairment reported and noted in the record may relate to the impact of the service-connected disability on employability), are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated records of all VA evaluations or treatment the Veteran has received for his pulmonary disability since March 2015.  

If he has received any private evaluations or treatment for the pulmonary disability since March 2015, he should be asked to identify (and provide authorizations for VA to secure records from) the providers, and those records should also be secured.

2.  The AOJ should thereafter arrange for the Veteran's record to be forwarded to the March 2015 VA examiner for review and an addendum opinion regarding the manifestations of the Veteran's service connected respiratory disability and its impact on his employability.  [If the March 2015 examiner is unavailable, of unable, to provide the opinions sought the record should be forwarded to a pulmonologist for review and the opinion sought.  If consult with a sleep specialist is deemed necessary, such should be arranged.  If further examination of the Veteran is deemed necessary to address the questions posed, such should be arranged.]  On review of the record (and examination of the Veteran and/or sleep specialist consult if deemed necessary), the consulting physician should provide opinions that respond to the following:   

(a) Do manifestations of the Veteran's service connected respiratory include disturbed/impaired sleep?  If the opinion is to the effect that impaired sleep is not a manifestation of the service connected respiratory disability, the rationale for the opinion should include comment on the opinion by Dr. E.O.P. to the contrary.

(b) If the response to (a) is yes (i.e., that the service connected respiratory disability is indeed manifested by sleep impairment, please describe the related occupational impairment shown (or that would be expected) to result from the sleep impairment.  Specifically, is the service connected respiratory disability (with any sleep impairment found to be related) of such severity as to prevent the Veteran from staying awake and to render him incapable of maintaining any substantially gainful employment, even of a sedentary nature?

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate.

3. The AOJ should then review the record and re-adjudicate the claim for a TDIU rating.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his agent opportunity to respond, and return the case the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


